DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 of this US application are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/27/2020 and 5/27/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-6 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bassi et al. (U.S. Publication Number 2017/0308473, hereafter referred to as “Bassi”).
Regarding claim 1, Bassi teaches A method comprising: 
receiving, by a processor ([0011] and Fig. 1: discussing about an apparatus may include a processor), a data retrieval command from a host requesting data ([0129] and Fig. 8: discussing about at step 802 in which driver 404 may receive a read command from an IO request issuer (e.g., a virtual application, the guest OS, hypervisor 302, etc.) that wishes to read data from virtual memory, which may be referred to herein as requested data);
in response to the data retrieval command, searching a mapping for the requested data ([0130] and Fig. 8: At step 804, the driver 404 may identify a requested range associated with the read command in a similar manner as discussed above in connection with step 702. [0131] and Fig. 8: At step 806, the driver 404 may traverse the search tree 410 and determine whether a range associated with any of the nodes of the search tree 410 (e.g., search tree 500) at least partially overlap the requested range. Examiner interprets that traversing the search tree  and determining whether a range associated with any of the nodes of the search tree as claimed searching a mapping for the requested data.), wherein the mapping includes a tree structure comprising a series of nodes and a linked list associated with each node ([0083]: As shown in FIG. 6A, the global linked list 600 may include multiple records with each record being specific to a different node in the search tree 500. Examiner interprets that the search tree and the global linked list may include multiple records with each record being specific to a different node in the search tree as claimed mapping includes a tree structure comprising a series of nodes and a linked list associated with each node.);
identifying portions of the linked list associated with the requested data ([0137]: discussing about the driver 404 may use the search tree 500 to identify the records in the global linked list 600 that correspond to the overlapping nodes. Examiner interprets that identifying the records in the global linked list as claimed identifying portions of the linked list associated with the requested data.); and 
communicating the requested data to the host ([0137]: discussing about a copy of the read blocks may be placed in the virtual IO buffer 412 and sent to the read command issuer.).

Regarding claim 2, Bassi teaches wherein the linked list includes a series of linked-list nodes ([0083]: As shown in FIG. 6A, the global linked list 600 may include multiple records with each record being specific to a different node in the search tree 500. Examiner interprets that the global linked list may include multiple records with each record being specific to a different node in the search tree as claimed linked list includes a series of linked-list nodes.).

Regarding claim 3, Bassi teaches wherein the linked-list nodes include a data field and a link to the next linked-list node within the linked list ([0075]: discussing about the blocks with block IDs such as 1, 2, 3, 4 and 5 are arranged in sequence in the global linked list; [0083] and Fig. 6: The global linked list 600 may include record IDs, node IDs, block IDs, pointers to locations of blocks in the virtual cache 406, an offset index for locations of blocks in the virtual overflow disk 408, block sizes, and a pointer (or entry referring) to the block's position in the least recently used list for the blocks stored in the virtual cache 406. Examiner interprets that record IDs, node IDs and an offset index, etc. in the global linked list as claimed linked-list nodes include a data field, and block IDs in the global linked list as claimed link to the next linked-list node within the linked list.).

Regarding claim 5, Bassi teaches wherein the series of nodes represents a virtual address, wherein the linked list represents physical addresses associated with the virtual address ([0083] and Fig. 6: The global linked list 600 may include record IDs, node IDs, block IDs, pointers to locations of blocks in the virtual cache 406, an offset index for locations of blocks in the virtual overflow disk 408, block sizes, and a pointer (or entry referring) to the block's position in the least recently used list for the blocks stored in the virtual cache 406. Examiner interprets that node IDs in the global linked list as claimed series of nodes represents a virtual address, and block IDs in the global linked list as claimed linked list represents physical addresses associated with the virtual address.).

Regarding claim 6, Bassi teaches wherein the physical addresses are logical block addresses ([0083] and Fig. 6: discussing about block IDs in the global linked list. [0084]: The driver 404 may identify the block's starting address using the pointer and may determine its ending address using the block's block size. For instance, if the pointer points to location x and the block has block size y, then the starting location of the block in the virtual cache 406 is x and its ending address is x+y.).

Regarding claim 9, Bassi teaches wherein the data retrieval command includes a requested key-value pair, wherein the series of nodes represents a key of the key-value pair, wherein the linked list represents subsets of data associated with the key-value pair ([0129]: The read command may include an offset relative to the virtual system disk B 326B and a length. Both the offset and the length may be specified in bytes. [0130]: discussing about the driver 404 may identify the offset as the starting value of the range and the summation of the offset and length as the ending value of the range).

Regarding claim 10, Bassi teaches wherein the tree structure is a balanced M-way search tree, balanced B tree, or balanced B+ tree ([0007], [0069]: discussing about a self-balancing search tree; [0074]: discussing about the search tree 500 may be a binary tree in the sense that only one or two child nodes may branch from a parent node).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bassi in view of Yarnell et al. (U.S. Publication Number 2012/0158682, hereafter referred to as “Yarnell”).  
Regarding claim 4, Bassi teaches the method of claim 1 as discussed above. Bassi also teaches wherein the series of nodes represents respective sets of data ([0075] and Fig. 5: As shown in FIG. 5, the search tree 500 may include multiple nodes (e.g., 5 nodes) with each node corresponding to a different block stored in either the virtual cache 406 or the virtual overflow disk 408. Each node may include a node identifier, a range specified in bytes, a block identifier, a record identifier, and a pointer to the record in the global linked list.).
Bassi does not explicitly teach wherein the linked list represents subsets of the sets of data.
Yarnell teaches wherein the linked list represents subsets of the sets of data ([0015]: A scatter-gather list is a link list of pointers to small subsets of memory in which each entry on the link list describes where a subset of data is located and how much data is present. [0016]:  The database manager 107 utilizes the cache module 224 (FIG. 2) that generates a scatter-gather list that divides the larger set of data into a number of smaller subsets of data that are stored in a linked list indicating the location and size of each of the subsets of data.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the binary search tree of Bassi with the teaching about scatter-gather list of Yarnell because the transaction lock can then release the transactional database as soon as the large set of data is stored in the scatter-gather lists in RAM. Since this is done quickly, the transactional database is only locked for a short duration (Yarnell, [0016]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bassi in view of Karr et al. (U.S. Patent Number 7,478,221, hereafter referred to as “Karr”).  
Regarding claim 7, Bassi teaches the method of claim 1 as discussed above. Bassi does not explicitly teach wherein each virtual address includes a string of characters, at least one of which indicates a particular data storage device.
Karr teaches wherein each virtual address includes a string of characters, at least one of which indicates a particular data storage device (column 13 lines 47-61 and Fig. 5: FIG. 5 is a block diagram illustrating an exemplary virtual address 500 for a block of a logical volume 150, according to one embodiment. The virtual address 500 may include a volume identifier 501 and an offset 505 within the volume. The format used for volume identifiers 501 and offsets 505 may differ in different embodiments. For example, in some embodiments, descriptive or user-friendly names (e.g., "DatabaseVolume001") may be used as volume identifiers 501, while in other embodiments, a volume identifier may consist of a system-generated name or number (e.g., "vol001"). Examiner interprets that descriptive or user-friendly names (e.g., "DatabaseVolume001") may be used as volume identifiers in the virtual address as claimed each virtual address includes a string of characters, at least one of which indicates a particular data storage device.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the binary search tree of Bassi with the teaching about using consistent virtual addresses of Karr because virtualization participants such as volume clients and storage servers may also use virtual addresses as described above when multiple storage protocols are in use for logical volume (Karr, column 5 lines 38-41).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bassi in view of Karr, and further in view of Benhase et al. (U.S. Patent Number 4,464,713, hereafter referred to as “Benhase”).  
Regarding claim 8, Bassi in view of Karr teaches the method of claim 1 as discussed above. Karr also teaches wherein the string of characters indicates different storage offsets (column 13 lines 47-61 and Fig. 5: The offset within the volume may be expressed as a single number (e.g., an integer) in some embodiments, while in other embodiments, the offset may include multiple fields, such as a stripe column and an offset within the stripe column. Examiner interprets that the offset within the volume may be expressed as a single number (e.g., an integer) as claimed string of characters indicates different storage offsets.).
Bassi in view of Karr does not explicitly teach different storage offsets indicate different data storage capacities. 
Benhase teaches teach different storage offsets indicate different data storage capacities (column 7 lines 43-48: In FIG. 4, the SIT 27 is divided into different offsets in accordance with the size or capacity in number of tracks of the various storage devices. For example, offsets 56 for larger devices are greater than offsets 55. In a similar manner, offset 57 is for a yet larger device.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the binary search tree of Bassi and Karr with the teaching about different offsets of Benhase because the offsets of cylinders and devices provide for an easy adjustment of the hashing algorithm as the size of the cache is varied or the size of scatter index table (SIT) is varied (Benhase, column 7 lines 20-23).

Claim 11-12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bassi in view of Sicola et al. (U.S. Publication Number 20030079156, hereafter referred to as “Sicola”).  
Regarding claim 11, Bassi teaches a central processing integrated circuit ([0032] and Fig. 1: an apparatus may include a processor and a non-transitory computer-readable medium storing one or more instructions) programmed to store and retrieve data on the data storage devices according to a first mapping stored on memory communicatively coupled to the central processing integrated circuit ([0117] and Fig. 7:  As will be discussed in step 716, the portion of the chunk of data having a range from 24,000 to 24,999 may be added to block 2. Examiner interprets that adding of the chunk of data having a range from 24,000 to 24,999 may be added to block 2 as claimed store data on the data storage devices according to a first mapping stored on memory. [0131] and Fig. 8: At step 806, the driver 404 may traverse the search tree 410 and determine whether a range associated with any of the nodes of the search tree 410 (e.g., search tree 500) at least partially overlap the requested range. Examiner interprets that traversing the search tree  and determining whether a range associated with any of the nodes of the search tree as claimed retrieve data on the data storage devices according to a first mapping stored on memory.), the first mapping including a first tree structure comprising a first series of nodes and a first linked list associated with each node ([0083]: As shown in FIG. 6A, the global linked list 600 may include multiple records with each record being specific to a different node in the search tree 500. Examiner interprets that the search tree and the global linked list may include multiple records with each record being specific to a different node in the search tree as claimed the first mapping including a first tree structure comprising a first series of nodes and a first linked list associated with each node.).
Bassi does not explicitly teach An enclosure comprising: sub-enclosures positioned at different levels along the enclosure; and data storage devices positioned within the sub-enclosures.
Sicola teaches An enclosure ([0049] and Fig. 5: discussing about cabinet or rack 220) comprising: sub-enclosures positioned at different levels along the enclosure ([0049] and Fig. 5: The cabinet 220 includes eight shelves 222, 224, 226, 228, 230, 232, 234, 236 adapted for physically supporting and communicatively linking computing and other devices.); and data storage devices positioned within the sub-enclosures ([0049] and Fig. 5: discussing about two shelves 228, 236 hold controllers 240, 242 (such as array controller pairs provided for redundancy in typical RAID (Redundant Arrays of Inexpensive Disks) cabinets).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the binary search tree of Bassi with the teaching about storage system of Sicola because a storage system in accordance with the present invention may include a management system that permits arrays of disk drives or enclosure devices to span multiple cabinets, minimizes the single points of failure (Sicola, [0010]).

Regarding claim 12, Bassi in view of Sicola teaches wherein the first linked list includes a series of linked- list nodes (Bassi, [0083]: As shown in FIG. 6A, the global linked list 600 may include multiple records with each record being specific to a different node in the search tree 500. Examiner interprets that the global linked list may include multiple records with each record being specific to a different node in the search tree as claimed linked list includes a series of linked-list nodes.), which include a data field and a link to the next linked-list node within the first linked list (Bassi, [0075]: discussing about the blocks with block IDs such as 1, 2, 3, 4 and 5 are arranged in sequence in the global linked list; [0083] and Fig. 6: The global linked list 600 may include record IDs, node IDs, block IDs, pointers to locations of blocks in the virtual cache 406, an offset index for locations of blocks in the virtual overflow disk 408, block sizes, and a pointer (or entry referring) to the block's position in the least recently used list for the blocks stored in the virtual cache 406. Examiner interprets that record IDs, node IDs and an offset index, etc. in the global linked list as claimed linked-list nodes include a data field, and block IDs in the global linked list as claimed link to the next linked-list node within the linked list.).

Regarding claim 17, Bassi in view of Sicola teaches wherein the first tree structure is a balanced M-way search tree, balanced B tree, or balanced B+ tree (Bassi, [0007], [0069]: discussing about a self-balancing search tree; [0074]: discussing about the search tree 500 may be a binary tree in the sense that only one or two child nodes may branch from a parent node).

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bassi in view of Sicola, and further in view of Yarnell et al. (U.S. Publication Number 2012/0158682, hereafter referred to as “Yarnell”).  
Regarding claim 13, Bassi in view of Sicola teaches the method of claim 11 as discussed above. Bassi also teaches wherein the first series of nodes represents a set of data ([0075] and Fig. 5: As shown in FIG. 5, the search tree 500 may include multiple nodes (e.g., 5 nodes) with each node corresponding to a different block stored in either the virtual cache 406 or the virtual overflow disk 408. Each node may include a node identifier, a range specified in bytes, a block identifier, a record identifier, and a pointer to the record in the global linked list.).
Bassi in view of Sicola does not explicitly teach wherein the first linked list represents subsets of the set of data.
Yarnell teaches wherein the first linked list represents subsets of the set of data ([0015]: A scatter-gather list is a link list of pointers to small subsets of memory in which each entry on the link list describes where a subset of data is located and how much data is present. [0016]:  The database manager 107 utilizes the cache module 224 (FIG. 2) that generates a scatter-gather list that divides the larger set of data into a number of smaller subsets of data that are stored in a linked list indicating the location and size of each of the subsets of data.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the binary search tree of Bassi and Sicola with the teaching about scatter-gather list of Yarnell because the transaction lock can then release the transactional database as soon as the large set of data is stored in the scatter-gather lists in RAM. Since this is done quickly, the transactional database is only locked for a short duration (Yarnell, [0016]).

Regarding claim 14, Bassi in view of Sicola teaches the method of claim 11 as discussed above. Bassi also teaches wherein the data storage devices include a first type of storage media and a second type of storage media ([0034]: Any suitable computer readable storage media may be utilized, including hard disks, CD-ROMs, optical storage devices, magnetic storage devices, and/or any combination thereof.), wherein the first mapping is associated with the first type of storage media ([0083]: As shown in FIG. 6A, the global linked list 600 may include multiple records with each record being specific to a different node in the search tree 500. Examiner interprets that the search tree and the global linked list may include multiple records with each record being specific to a different node in the search tree as claimed first mapping is associated with the first type of storage media.)
Bassi in view of Sicola does not explicitly teach wherein a second mapping is associated with the second type of storage media.
Yarnell teaches wherein a second mapping is associated with the second type of storage media ([0015]: A scatter-gather list is a link list of pointers to small subsets of memory in which each entry on the link list describes where a subset of data is located and how much data is present. [0016]: The database manager 107 utilizes the cache module 224 (FIG. 2) that generates a scatter-gather list that divides the larger set of data into a number of smaller subsets of data that are stored in a linked list indicating the location and size of each of the subsets of data.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the binary search tree of Bassi and Sicola with the teaching about scatter-gather list of Yarnell because the transaction lock can then release the transactional database as soon as the large set of data is stored in the scatter-gather lists in RAM. Since this is done quickly, the transactional database is only locked for a short duration (Yarnell, [0016]).

Regarding claim 15, Bassi in view of Sicola teaches the method of claim 11 as discussed above. Bassi also teaches wherein the first series of nodes represents a set of data ([0075] and Fig. 5: As shown in FIG. 5, the search tree 500 may include multiple nodes (e.g., 5 nodes) with each node corresponding to a different block stored in either the virtual cache 406 or the virtual overflow disk 408. Each node may include a node identifier, a range specified in bytes, a block identifier, a record identifier, and a pointer to the record in the global linked list.).
Bassi in view of Sicola does not explicitly teach wherein the first linked list represents subsets of the sets of data, wherein a second mapping includes a second tree structure comprising a second series of nodes and a second linked list, wherein the second series of nodes represents respective virtual addresses, wherein the second linked list represents physical addresses associated with the respective virtual addresses.
Yarnell teaches wherein the first linked list represents subsets of the sets of data, wherein a second mapping includes a second tree structure comprising a second series of nodes and a second linked list, wherein the second series of nodes represents respective virtual addresses, wherein the second linked list represents physical addresses associated with the respective virtual addresses ([0015]: A scatter-gather list is a link list of pointers to small subsets of memory in which each entry on the link list describes where a subset of data is located and how much data is present. [0016]: The database manager 107 utilizes the cache module 224 (FIG. 2) that generates a scatter-gather list that divides the larger set of data into a number of smaller subsets of data that are stored in a linked list indicating the location and size of each of the subsets of data.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the binary search tree of Bassi and Sicola with the teaching about scatter-gather list of Yarnell because the transaction lock can then release the transactional database as soon as the large set of data is stored in the scatter-gather lists in RAM. Since this is done quickly, the transactional database is only locked for a short duration (Yarnell, [0016]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bassi in view of Sicola, in view of Yarnell, and further in view of Karr.  
Regarding claim 16, Bassi in view of Sicola and Yarnell and teaches the method of claim 15 as discussed above. Bassi in view of Sicola and Yarnell does not explicitly teach wherein the virtual addresses each include a string of characters, at least one of which indicates a particular one of the data storage devices.
Karr teaches wherein the virtual addresses each include a string of characters, at least one of which indicates a particular one of the data storage devices (column 13 lines 47-61 and Fig. 5: FIG. 5 is a block diagram illustrating an exemplary virtual address 500 for a block of a logical volume 150, according to one embodiment. The virtual address 500 may include a volume identifier 501 and an offset 505 within the volume. The format used for volume identifiers 501 and offsets 505 may differ in different embodiments. For example, in some embodiments, descriptive or user-friendly names (e.g., "DatabaseVolume001") may be used as volume identifiers 501, while in other embodiments, a volume identifier may consist of a system-generated name or number (e.g., "vol001"). Examiner interprets that descriptive or user-friendly names (e.g., "DatabaseVolume001") may be used as volume identifiers in the virtual address as claimed virtual addresses each include a string of characters, at least one of which indicates a particular one of the data storage devices.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the binary search tree of Bassi, Sicola and Yarnell with the teaching about using consistent virtual addresses of Karr because virtualization participants such as volume clients and storage servers may also use virtual addresses as described above when multiple storage protocols are in use for logical volume (Karr, column 5 lines 38-41).

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Atkins et al. (U.S. Patent Number 8,369,092, hereafter referred to as “Atkins”) in view of Karr.  
Regarding claim 18, Atkins teaches A system comprising: 
an enclosure with sub-enclosures positioned at different levels along the enclosure (column 5 lines 51-55 and Fig. 2: discussing about electronics rack 110 includes a plurality of electronics subsystems 20. Examiner interprets that electronics rack includes a plurality of electronics subsystems as claimed an enclosure with sub-enclosures.);
data storage devices positioned within the sub-enclosures, the data storage devices including a group of hard disk drives (column 11 lines 46-62 and Fig. 4F: discussing about storage device cage 320 operatively positioned within the expansion subsystem enclosure. In this figure, a disk drive 323 and associated disk drive carrier 324 are illustrated removed from storage device cage 320.) and a group of magnetic tape drives (column 7 lines 47-51: discussing about the storage device cage can generally be configured to accommodate various types of storage units, such as hard drives, tape drives, or other devices for storing computer data).
Atkins does not explicitly teach memory storing a first set of virtual addresses associated with data stored to the group of hard disk drives and a second set of virtual addresses associated with data stored to the group of magnetic tape drives.
Karr teaches memory storing a first set of virtual addresses associated with data stored to the group of hard disk drives (column 5 lines 18-22: The storage server 130 may be configured to use the configuration information provided by volume server 110 to identify a physical block of a physical storage device corresponding to the virtual address, and to perform a desired I/O operation on the physical block.) and a second set of virtual addresses associated with data stored to the group of magnetic tape drives (column 5 lines 53-63: discussing about physical storage devices 140, such as disks or tape drives).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the electronics rack of Atkins with the teaching about using virtual addresses of Karr because virtualization participants such as volume clients and storage servers may also use virtual addresses as described above when multiple storage protocols are in use for logical volume (Karr, column 5 lines 38-41).

Regarding claim 19, Atkins in view of Karr teaches wherein each virtual address includes a digit that represents a specific one of the data storage devices (Karr, column 13 lines 47-61 and Fig. 5: discussing about the virtual address 500 may include a volume identifier 501 and an offset 505 within the volume, and a volume identifier may consist of a system-generated name or number (e.g., "vol001")).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the electronics rack of Atkins with the teaching about using virtual addresses of Karr because virtualization participants such as volume clients and storage servers may also use virtual addresses as described above when multiple storage protocols are in use for logical volume (Karr, column 5 lines 38-41).

Regarding claim 20, Atkins in view of Karr teaches wherein each virtual address includes digits that represent data storage offsets (Karr, (column 13 lines 47-61 and Fig. 5: discussing about the offset within the volume may be expressed as a single number (e.g., an integer) in some embodiments).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the electronics rack of Atkins with the teaching about using virtual addresses of Karr because virtualization participants such as volume clients and storage servers may also use virtual addresses as described above when multiple storage protocols are in use for logical volume (Karr, column 5 lines 38-41).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Burton et al. (US 2005/0108292 A1) discloses that an apparatus for managing incremental storage includes a storage pool management module that allocates storage volumes to a virtual volume. Also included is an incremental log corresponding to the virtual volume, which maps virtual addresses to storage addresses. 
Keele (US 5438674 A) discloses that a object of the present invention is to provide an optical disk virtual addressing system and method for emulating a set of magnetic tape drives though the translation of tape commands into disk seek operations.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)270-1766. The examiner can normally be reached Monday-Friday, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vital Pierre can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHONG H NGUYEN/            Primary Examiner, Art Unit 2162    

November 1, 2022